[Cite as State v. Dickerson, 2014-Ohio-1391.]


                                          COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 13-CA-69
CHRISTOPHER DICKERSON

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Licking County Municipal
                                                Court, Case No. 13CRB00191


JUDGMENT:                                       Affirmed


DATE OF JUDGMENT ENTRY:                         March 26, 2014


APPEARANCES:


For Plaintiff-Appellee                          For Defendant-Appellant

J. MICHAEL KING                                 ANDREW T. SANDERSON
Assistant Law Director                          Burkett & Sanderson, Inc.
40 West Main Street                             73 North Sixth Street
Newark, Ohio 43055                              Newark, Ohio 43055
Licking County, Case No. 13-CA-69                                                            2

Hoffman, P.J.


       {¶1}    Defendant-appellant Christopher Dickerson appeals his conviction on one

count of sexual imposition entered by the Licking County Municipal Court. Plaintiff-

appellee is the state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}    On January 8, 2013, A.B., a twenty-three year old female, was shopping

at the Wal-Mart store in Heath, Ohio with her mother. Appellant visited the store on the

same day. Appellant followed A.B. and her mother around the store for approximately

40 minutes. At most times, Appellant was present in the same aisle as A.B. and her

mother. Appellant did not have grocery bags, items or anything in his hands. A.B. and

her mother separated briefly, at which point, Appellant swiftly approached A.B. "groping"

her right buttock. Appellant immediately proceeded to leave the store.

       {¶3}    As a result of the altercation, Appellant was charged with one count of

sexual imposition, in violation of R.C. 2907.06. The matter proceeded to a bench trial

after Appellant waived his right to a jury trial. The trial court found Appellant guilty of the

charge, imposing a sentence of sixty days in jail, fifty days suspended. The court

further classified Appellant as a Tier I sexual offender, requiring Appellant register

accordingly.

       {¶4}    Appellant now appeals, assigning as error:

       {¶5}    "I. THE CONVICTION OF THE DEFENDANT-APPELLANT WAS

OBTAINED WITHOUT SUFFICIENT EVIDENCE BEING PRESENTED TO ESTABLISH

EACH AND EVERY ELEMENT OF THE OFFENSE.
Licking County, Case No. 13-CA-69                                                       3


      {¶6}     "II. THE CONVICTION OF THE DEFENDANT-APPELLANT WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE PRESENTED BELOW."

                                            I. and II.

      {¶7}     Appellant's assigned errors raise common and interrelated issues;

therefore, we will address the arguments together.

      {¶8}     Appellant maintains his conviction for sexual imposition is against the

manifest weight and sufficiency of the evidence. We disagree.

      {¶9}     In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in evidence the jury ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’ “ State v. Thompkins, 78 Ohio St.3d 380, 387,

1997–Ohio–52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1983).

      {¶10} An appellate court's function when reviewing the sufficiency of the

evidence is to determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492, paragraph two of the syllabus (1991).

      {¶11} Appellant was convicted of sexual imposition, in violation of R.C. 2907.06,

which reads:
Licking County, Case No. 13-CA-69                                                         4


       {¶12} "(A) No person shall have sexual contact with another, not the spouse of

the offender; cause another, not the spouse of the offender, to have sexual contact with

the offender; or cause two or more other persons to have sexual contact when any of

the following applies:

       {¶13} "(1) The offender knows that the sexual contact is offensive to the other

person, or one of the other persons, or is reckless in that regard.

       {¶14} "***

       {¶15} "(B) No person shall be convicted of a violation of this section solely upon

the victim's testimony unsupported by other evidence."

       {¶16} Sexual contact is defined at R.C. 2907.01(B) as,

       {¶17} "(B) 'Sexual contact' means any touching of an erogenous zone of

another, including without limitation the thigh, genitals, buttock, pubic region, or, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either

person."

       {¶18} Appellant admits to making contact with A.B., but maintains he attempted

to steal her wallet from her back pocket. He asserts there was no purpose of sexual

gratification.

       {¶19} The evidence presented at trial, including the video introduced into

evidence at trial, established Appellant followed A.B. in the store for a substantial period

of time. He had no cart, bags and nothing in his hands. Upon A.B.'s separation from

her mother in the store, Appellant swiftly went out of his way to touch A.B.'s right

buttock. He did not appear to be searching for her pocket area, and focused his visual

attention on another area as he made contact. A.B.'s reaction was immediate and
Licking County, Case No. 13-CA-69                                                      5


evident.   The video surveillance demonstrates Appellant hastily left the area, and

immediately thereafter, the store.

       {¶20} A.B. testified at trial she wore yoga pants to the store, which she was

certain did not have pockets. Her wallet was in her purse, which hung on her shoulder.

A.B.'s mother testified she had noticed Appellant's presence near them in the store,

particularly his presence in each aisle they entered, but assumed he worked for the

store. She also testified her purse and wallet were obvious on her shoulder, as were

other female patrons.

       {¶21} Based upon the evidence presented, we find Appellant's conviction for

sexual imposition is not against the manifest weight or sufficiency of the evidence. The

trier of fact reasonably found Appellant made sexual contact with A.B. knowing or with

reckless disregard to the same being offensive to A.B. and could infer based upon his

prolonged following of A.B. throughout the store, the sexual arousal or touch was for his

gratification rather than to accomplish a theft.
Licking County, Case No. 13-CA-69                                                6


      {¶22} Appellant's conviction on one count of sexual imposition entered by the

Licking County Municipal Court is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur